Citation Nr: 0215873	
Decision Date: 11/06/02    Archive Date: 11/14/02

DOCKET NO.  98-00 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a chronic acquired skin 
disorder, claimed as secondary to herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel



INTRODUCTION

The veteran had active duty service from August 1968 to July 
1971.  He was awarded, among other decorations, the Combat 
Infantryman's Badge, Vietnam Campaign Medal, and Vietnam 
Service Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The RO, in pertinent part, denied entitlement to 
service connection for a skin rash as secondary to exposure 
to herbicides.

The Board initially remanded the case to the RO for further 
development and adjudicative actions in October 1999.  After 
adjudicating other issues then pending on appeal, the Board 
again remanded the case to the RO for further development and 
adjudicative action in February 2002.

In September 2002 the RO most recently affirmed the 
determination previously entered.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  A chronic acquired skin disorder was not shown in active 
service or for many years thereafter.

2.  The probative, competent evidence of record does not show 
that the veteran's current skin disorder is related to 
service on any basis, including as secondary to exposure to 
herbicide agents.


CONCLUSION OF LAW

A chronic acquired skin disorder was not incurred in or 
aggravated by active service, nor is it secondary to 
herbicide exposure.  38 U.S.C.A. §§ 1110, 1116, 1154(b), 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304(d), 
3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  

This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version more favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations, which set forth the criteria for entitlement to 
service connection.  The discussions in the rating decision, 
statement of the case, and supplemental statements of the 
case have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  Moreover, in a September 2002 letter, the veteran 
was effectively furnished notice of the types of evidence 
necessary to substantiate his claim as well as the types of 
evidence VA would assist him in obtaining.   See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The Board therefore 
finds that the notice requirements of the new law and 
regulation have been met.  

It appears that the service medical records are unobtainable 
and cannot be located.  The United States Court of Appeals 
for Veterans Claims (CAVC) has held that in cases where 
records once in the hands of the government are lost, the 
Board has a heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The Board's analysis has been undertaken with this 
heightened duty in mind.  The case law does not, however, 
lower the legal standard for proving a claim for service 
connection but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the veteran.  Russo v. Brown, 9 Vet. 
App. 46, 51 (1996).

While the service medical records are not of record, the RO 
appeared to have undertaken all possible development to 
obtain records generated during the veteran's active duty 
service, National Guard service, and records following 
service.  As such, there has been substantial compliance with 
the assistance provisions set forth in the new law and 
regulation.  The record in this case includes National Guard 
service medical records, VA medical records, VA examination 
reports from June 1997 and April 2002, and private medical 
records from Dr. CG (initials) and Northwest Alabama 
Urological Associates, P.A..  As the record shows that the 
veteran has been afforded VA examinations in connection with 
his claim, the requirements of 38 C.F.R. § 3.159(c)(4) have 
been met to this extent.  See 66 Fed. Reg. 45,631 (Aug. 29, 
2001).  

No additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim. 

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations, and informed the veteran 
of such in its previous February 2002 remand.  As discussed 
above, VA has made all reasonable efforts to assist the 
claimant in the development of the claim and has notified him 
of the information and evidence necessary to substantiate the 
claim.  Consequently, the case need not be referred to the 
claimant or the claimant's representative for further 
argument as the Board's consideration of the new law and new 
regulations in the first instance does not prejudice the 
claimant.  See generally Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92. 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).


Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. § 1110.  


That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The Board acknowledges that the veteran contends that he 
suffers from a skin disability resulting from Agent Orange 
exposure during his Vietnam service.  Under 38 U.S.C.A. § 
1116(a)(2) and 38 C.F.R. § 3.309(e), as to veteran's who 
served in Vietnam during a certain time period, certain 
diseases may be presumed to have resulted from exposure to 
certain herbicide agents such as Agent Orange.  

For purposes of this decision, the Board notes that the list 
of diseases associated with exposure to certain herbicide 
agents includes chloracne or other acneform disease 
consistent with chloracne, multiple myeloma, porphyria 
cutanea tarda, and soft-tissue sarcoma.  

The diseases listed shall have become manifest to a degree of 
10 percent or more at any time after service, except that 
chloracne or other acneform disease consistent with 
chloracne, and porphyria cutanea tarda shall have become 
manifest to a degree of 10 percent or more within a year, 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6); see also Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).  The Board notes that the 
veteran did service in Vietnam during the appropriate time 
period and it is therefore presumed that he was exposed to 
herbicide agents.  

Turning to the record, the June 1997 VA examination report 
indicated that the veteran stated having a recurrent rash 
that started on the left hip and buttocks area.  He claimed 
that it would occasionally become pustular, with drainage.  
He also complained of having multiple cherry angiomas over 
his abdomen and he had multiple, hyperpigmented, dark, 
melenic type of spots in the groin and scrotal areas with no 
frank drainage or irritation.  The examiner indicated that a 
dermatologist's opinion was necessary.  VA records in January 
1998 indicated an impression of probably herpes zoster versus 
herpes simplex, and angiokeratoma.  Due to the fact that 
there was no clear diagnosis, the Board remanded this claim 
to provide the veteran with a VA skin examination to 
ascertain the nature and etiology of his current skin 
disability.  

The veteran was afforded a VA skin examination in April 2002, 
however, the only current skin disability found on 
examination was herpes simplex virus infection.  Herpes 
simplex virus is not a disease associated with exposure to 
herbicide agents.  As such, there is no competent evidence 
that he suffers from any skin disability as a result of 
herbicide exposure, which is contemplated under 38 C.F.R. § 
3.309(e).  

There is also no evidence that the veteran's herpes simplex 
virus is related to his active duty service.  While the Board 
recognizes that there is sufficient proof in the record 
demonstrating that the veteran engaged in combat service and 
is therefore entitled to a combat presumption under 
38 U.S.C.A. § 1154(b), he has never contended that he 
acquired herpes simplex virus in combat service.  There is 
also no lay or other evidence indicating that he acquired 
herpes simplex virus infection in combat.  38 C.F.R. 
§ 3.304(d).  As such, there is no basis for finding that the 
veteran acquired herpes simplex virus in combat service.  

The Board also finds that there is no evidence demonstrating 
that the veteran acquired herpes simplex virus in non-combat 
active duty service.  While the Board recognizes that the 
service medical records are not available, medical evidence 
following service, enlistment examination into the National 
Guard reserve in January 1974 showed the veteran's skin to be 
normal.  He also checked "no" for ever having had or 
currently having any skin diseases.  
The Board finds that this evidence is persuasive in 
demonstrating that he did not acquire a chronic skin 
disability during his active duty service.  Furthermore, the 
Board recognizes that the April 2002 VA examiner did not give 
an opinion as to whether the veteran's herpes simplex virus 
was related to his active duty service, however, there is no 
other evidence relating the veteran's current herpes simplex 
virus infection to service and as noted above, there is 
persuasive evidence that the veteran did not acquire a 
chronic skin disability during his active duty service.  
Under such circumstances any medical etiology opinion would 
be purely speculative.  The current medical evidence is 
sufficient to decide the claim and action to obtain a VA 
etiology opinion is therefore not necessary.  38 C.F.R. 
§ 3.159(c)(4); See 66 Fed. Reg. 45,631 (Aug. 29, 2001).

Based on the totality of the pertinent evidence, the Board 
must conclude that the veteran's current skin disability was 
not the result of herbicide exposure.  Further, there is no 
persuasive evidence that his current herpes simplex virus was 
manifested during service or is otherwise related to service.  
In sum, the Board finds no basis for establishing service 
connection for any current skin disability.  

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


ORDER

Entitlement to service connection for a chronic acquired skin 
disorder, claimed as due to herbicide exposure is denied. 


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

